DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are nominally directed to a method but the claims recite no steps so it is unclear whether applicant is actually claiming a method.
Regarding claims 1 & 6, the antecedent basis for “the movement dynamics”, “the tempo and target frequency” is lacking.  
Also regarding claims 1 & 6, it is unclear how the various parameters are used in a Kuramoto model and how they relate to each other.
Regarding claim 3, it is not clear what the value 0.2 is and how it can be both a maximum and minimum frequency.
Regarding claim 4, it is not clear what the value 0.5 and 0.7071 are and how this range can be a difference between two frequencies.  
Regarding claim 5, the range +5%  to -5% appears to be a relative term but it is unclear to what object or value the relative term is being measured.
Claim 10 recites “wherein contains” but it is unclear whether applicant intends to this to be an open-ended definition (i.e. “comprising”) or a close-ended definition (i.e. “consisting of”).
The various dependent claims inherit the above issues from their respective parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 recites: A method for the synchronization of a rhythmic stimulation with a biological variability using a Kuramoto model characterized in that  - phase oscillator with a coupling term from the movement dynamics with parameters of  - α coupling strength,  - γ maximum and minimum frequencies for a fraction of an unmodified song  frequency,  - β maximum difference between the tempo and target frequency,  - ώTarget the target frequency. 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The above claim limitations constitute an abstract idea that is part of the Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.
The claimed steps of using a particular formula and creating parameters can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
With respect to the pending claims, for example, a scientist can design a kuramoto model using various parameters by mentally performing the mathematic calculations required.  The scientist can then assign various parameters which can be plugged into the model.  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 2-5 recite steps (which define the ranges of the various parameters) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-9 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is merely to assign parameters to a known type of model. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. 
When considered in combination, the additional elements do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by non-patent literature Palven, P., “A Sound Art Installation based on the theory of coupled nonlinear oscillators” (Masters Thesis for Chalmers University of Technology, Sweden, Copyright 2004, hereafter “Palven”)
[URL: http://www.electrohype.org/socialfield/PeterPalven_MasterThesis.pdf].
Regarding claim 1, Palven discloses  a method for the synchronization of a rhythmic stimulation with a biological variability using a Kuramoto model (“A sound art installation, consisting of a room with four speakers and one projector, was created. A set of 256 sounds was used, each representing an oscillator (or individual). The sounds are being influenced by their surrounding sounds to a certain degree and thereby creating rhythmic patterns that are played back through the speaker system, using a panning function that divides all sounds between the speakers and thereby positions each sound in the room according to each sounds’ logic position in space. A visual representation of the behavior of the sounds is presented on one of the walls in the room”, p. 3; “The theory of coupled oscillators is applied to control the sounds; specifically the Kuramoto model has been appointed to be a suitable representation for the interaction between individuals and is thus used to control the interaction between the different sounds”, p. 3; “The overall idea of this project is to make a sound art installation which is based on the theory of coupled nonlinear oscillators. An essential inspiration to this project is the nature of group behavior, how individuals get influenced by the other individuals in their surroundings. Phenomenon of this kind, how individuals can get synchronized to the other individuals in the surroundings, can be explained by models of coupled oscillators. Phenomenons of this kind are for example frogs that synchronize their singing to surrounding frogs, and crickets that chirp in unison”, p. 6; “This sound art installation will thus be based on mathematical models for coupled nonlinear oscillators. The sounds used in the installation will each be influenced by the surrounding sounds, just as individuals get influenced by other individuals in real life. Thus, apart from being strictly a sound art installation, the installation can also be seen as a metaphor for social behavior”, p. 6; “As in Bluedorn’s definition of the process of entrainment, it is the aim of this sound art installation project to let a set of sounds to have a tendency to synchronize with each other, but never lock to a common frequency eternally. Instead, the sounds will be influenced by each other to a certain limited degree, as is further described in the following chapters”, p. 13) 

characterized in that  - phase oscillator with a coupling term from the movement dynamics with parameters of  - α coupling strength (“The Kuramoto model above describes the oscillators’ motion in phase space, an abstract space whose coordinates describe the state of the system. θi is the phase for oscillator i , ωi is the natural frequency of oscillator i , K is the coupling factor and N is the number of oscillators”, p. 20),  

- γ maximum and minimum frequencies for a fraction of an unmodified song  frequency (“Having the step length decreased to a fraction of the value used in the pictures above, slows down the changes in the pictures, since the new states are then calculated for a smaller increment in time. This makes changes in the picture easier to determine as a slower motion in the picture is achieved. The pictures below are printouts of changes over times when the step size is decreased to a very small value (0.000078, instead of 0.01 as in the pictures above)”, p. 32; “Various possible ways of controlling the algorithm has been evaluated; such as sensors in the room, a graphical user interface, buttons, etc. However, the chosen method for controlling the algorithm is to introduce some controlled randomness for two parameters that are used to control the Kuramoto algorithm; the coupling strength between each oscillator and its neighbours, and the step length in the Runge-Kutta function which is varied in order to control the timescale of the periodicity for the oscillators, i.e. the speed of the rhythmic pattern”, p. 43; “The tempo in the rhythm is also altered with controlled randomness, in order to give the installation an ever changing expression. This is done by changing the step length used in the Runge-Kutta function, but always keeping the step length under the limit for receiving accurate results as described in the ‘Verification of the Kuramoto algorithm’ chapter”, p. 44),

- β maximum difference between the tempo and target frequency (“The Runge-Kutta algorithm will give the same inaccurate result when the coupling strength is increased to a too large value. The value of the coupling strength and the step length are thus intimately connected to each other. Tests have shown that the sum of the coupling strength and the step length needs to be under a certain level in order for the Runge-Kutta model to behave accurately. This phenomenon is affected by the step length and coupling strength parameters, and not by the start values for the oscillators or their natural frequencies”, p. 34; “In the figure above it is shown that the limit for K and h depends on the size of the matrix. Though, if the limits for K°h is divided by their corresponding number of elements in the matrix, they all give a constant value that can be used as a limit independently of the size of the matrix. The following table shows the constant limit received when the K°h limits are divided by their matching matrix sizes”, p. 35; “Consequently, the expression (K° h )/N  will be used in the program as a parameter that is to be held under a value of 0,26 in order to get accurate results from the Runge-Kutta algorithm”, p. 35),  

- ώTarget the target frequency (“Each oscillator has a sound associated to it. By keeping track on the current state (i.e. phase) for each individual oscillator, the corresponding sound is to be played when the oscillator’s state has reached a certain level. By defining a threshold level for the phase, the oscillator’s corresponding sound is triggered when the threshold is passed. Each sound is triggered only when the threshold is passed and entered from a “lesser” state. This is illustrated in the figure below”, p. 36).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Palven, P., “A Sound Art Installation based on the theory of coupled nonlinear oscillators” (Masters Thesis for Chalmers University of Technology, Sweden, Copyright 2004, hereafter “Palven”)
[URL: http://www.electrohype.org/socialfield/PeterPalven_MasterThesis.pdf].
Regarding claim 6, Palven discloses  a device for the synchronization a rhythmic stimulation with a biological variability, wherein  - it contains a calculation unit for determining the phase oscillator with a coupling term from the movement dynamics using Kuramoto model with these parameters:  - α coupling strength  (“A sound art installation, consisting of a room with four speakers and one projector, was created. A set of 256 sounds was used, each representing an oscillator (or individual). The sounds are being influenced by their surrounding sounds to a certain degree and thereby creating rhythmic patterns that are played back through the speaker system, using a panning function that divides all sounds between the speakers and thereby positions each sound in the room according to each sounds’ logic position in space. A visual representation of the behavior of the sounds is presented on one of the walls in the room”, p. 3; “The Kuramoto model above describes the oscillators’ motion in phase space, an abstract space whose coordinates describe the state of the system. Θi is the phase for oscillator i , ωi is the natural frequency of oscillator i , K is the coupling factor and N is the number of oscillators”, p. 20);  

- γ maximum and minimum frequencies for a fraction of an unmodified song  frequency (“Having the step length decreased to a fraction of the value used in the pictures above, slows down the changes in the pictures, since the new states are then calculated for a smaller increment in time. This makes changes in the picture easier to determine as a slower motion in the picture is achieved. The pictures below are printouts of changes over times when the step size is decreased to a very small value (0.000078, instead of 0.01 as in the pictures above)”, p. 32) ;  

- β maximum difference between the tempo and target frequency; (maximum phase  deviation and/or shift) (“The Runge-Kutta algorithm will give the same inaccurate result when the coupling strength is increased to a too large value. The value of the coupling strength and the step length are thus intimately connected to each other. Tests have shown that the sum of the coupling strength and the step length needs to be under a certain level in order for the Runge-Kutta model to behave accurately. This phenomenon is affected by the step length and coupling strength parameters, and not by the start values for the oscillators or their natural frequencies”, p. 34; “In the figure above it is shown that the limit for K and h depends on the size of the matrix. Though, if the limits for K°h is divided by their corresponding number of elements in the matrix, they all give a constant value that can be used as a limit independently of the size of the matrix. The following table shows the constant limit received when the K°h limits are divided by their matching matrix sizes”, p. 35; “Consequently, the expression (K° h )/N  will be used in the program as a parameter that is to be held under a value of 0,26 in order to get accurate results from the Runge-Kutta algorithm”, p. 35) 

- ώTarget the target frequency  (“Each oscillator has a sound associated to it. By keeping track on the current state (i.e. phase) for each individual oscillator, the corresponding sound is to be played when the oscillator’s state has reached a certain level. By defining a threshold level for the phase, the oscillator’s corresponding sound is triggered when the threshold is passed. Each sound is triggered only when the threshold is passed and entered from a “lesser” state. This is illustrated in the figure below”, p. 36); 

- a user interface (“The installation is using a projector to display a graphical representation of the system on one of the walls in the room, and one speaker in each corner of the room. The logical structure of each oscillator’s position in the room is mapped to its physical position in the room by distributing the sound between the different speakers using a panning function. This way, the visitors to the installation gets surrounded by the sounds of the different oscillators”, p. 45),  

- a music selection system (“Various possible ways of controlling the algorithm has been evaluated; such as sensors in the room, a graphical user interface, buttons, etc. However, the chosen method for controlling the algorithm is to introduce some controlled randomness for two parameters that are used to control the Kuramoto algorithm; the coupling strength between each oscillator and its neighbours, and the step length in the Runge-Kutta function which is varied in order to control the timescale of the periodicity for the oscillators, i.e. the speed of the rhythmic pattern”, p. 43),  

- an audio engine processor (“The callback function continuously calls a function, calculateOutput, in order to get the next sample that is to be written to the output buffers”,  p. 40),  

- auto updates module (“The main loop continuously increments the Kuramoto algorithm and thereafter updates all of the oscillators’ status variables”, p. 39),
Regarding claim 6, it noted that Palven does not explicitly disclose a communication module allowing an exchange with at least one external module,  a GPS unit or a sensor health monitor.  However, these things are not performing any functions in the claimed invention and are often found in a typical mobile phone.  Exemplary rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Here to use a mobile phone as the computing device to implement the autonomous system of Palven would be to choose from a finite number of identified predictable solutions with a reasonable expectation of success.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to implement the art installation of Palven so that a mobile phone was used to host the autonomous system.  To do so would provide a compact all-in-one system with a user interface and battery which would enhance portability and communications that could interface with standard peripherals such as speakers and a projector thereby allowing the use of the off-the-shelf components.
Regarding claims 7-9, it would be similarly obvious to try using standard protocols to connect the components of the art installation together because it would allow the use of off-the-shelf components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715